Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 8, 2021

                                    No. 04-21-00012-CV

                           Pradyumna Chary MUMMADY, M.D.,
                                       Appellant

                                              v.

   Zulema CABRERA, Individually and on Behalf of the Estate of David Cabrera, deceased,
                                     Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVB-000897D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER

       Appellant’s brief was due on February 23, 2021. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant filed a motion for a fifteen-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on March 10, 2021.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of March, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court